DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendments/arguments filed on10/25/2022.
Claims 1, 3-5 and 7-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halpern et al. (US 2011/0281346) in view of Nault et al. (US 2017/0108441).
Re Claims 1 and 16: Halpern et al. {hereinafter referred as “Halpern”} teaches donated blood collection kit, which includes a sample collection device {herein kit 200} and one or more other components (see fig.# 2-4), wherein the one or more other components comprise one or more identification labels {herein barcodes 140/143/146/150} (fig.# 1), wherein the one or more identification labels each comprise one or more machine-readable codes with unique identification characteristics on one side and an adhesive on the other side (¶ 36+), and wherein the sample collection device contains the one or more other components sealed therewithin (¶ 36-38+). Halpern teaches a kit 200 with a cover 300 (see fig.# 4, 38+). Also Halpern teaches each kit includes at least one sealed test tube and the test tube may be used to store one or more blood sample (see ¶ 9+). 
Halpern fails to specifically teach a sample container with a lid.
Nault et al. teaches method and system for sampling and analyzing organic material, which includes a sample container 200 with a lid 220 (¶ 90-91+).
In  view of Bruno et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Halpern a sample container with a lid so as to provide a cover for securing the container/kit.
Re Claim 5: Halpern as modified by Nault et al. teaches device and method, wherein the machine-readable code comprises a bar code, a matrix code or two-dimensional bar code, a radio frequency identification (RFID), a magnetic strip, a microchip, or an optical character recognition (OCR) (¶ 36+).
Re Claim 7: Halpern as modified by Nault et al. teaches device and method, wherein each of the one or more identification labels 303 is integrated onto the lid 300 (¶ 39+).
Re Claim 9: Halpern as modified by Nault et al. teaches device and method, wherein the kit comprises one to five sample containers (see fig.# 1).
Re Claims 10 and 17: Halpern as modified by Nault et al. teaches device and method, wherein the one or more other components comprise a collecting pouch {herein a collection bag } (¶ 9-11, 31+).
Re Claims 11-12: Halpern as modified by Nault et al. teaches device and method, wherein the one or more other components comprise instructions, wherein the instructions pertain to the use of the components comprising kit for the collection of a biological sample and/or pertain to the collection and transportation of a biological sample obtained from a donor (¶ 46-48+).
Re Claim 13: Halpern as modified by Nault et al. teaches device and method, wherein the one or more other components comprise a cleaning wipe (¶ 13+).
Re Claims 14 and 19: Halpern as modified by Nault et al. teaches device and method, wherein the sample is collected from an individual, an apparatus, a location {herein facility},or any combination thereof (¶ 40+).
Re Claims 15 and 20: Halpern as modified by Nault et al. teaches device and method, wherein the sample is a biological sample {herein blood}, a non-biological sample, or both (¶ 9+).
Claim(s) 3-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halpern et al. (US 2011/0281346) as modified by Nault et al. (US 2017/0108441) as applied to claim 1 above, and further in view of Bruno et al. (US 2016/0354775).
The teachings of Halpern have been discussed above.
Halpern fails to specifically teach the sample collection device has a cylindrical cup- shaped design with a capacity to hold between 100 ml to 400 ml or 200 ml to 250 ml.
Bruno et al. teaches leak proof, air tight plastic container device, which includes collection with a capacity to hold between 100 ml to 400 ml or 200 ml to 250 ml (¶ 21-25+).
In view of Bruno et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Halpern a capacity to hold between 100 ml to 400 ml or 200 ml to 250 ml so as to accommodate a certain volume of the collected sample within the kit for transportation.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halpern et al. (US 2011/0281346) as modified by Nault et al. (US 2017/0108441) as applied to claim 1 above, and further in view of Ingber et al. (CA 2892950 C).
The teachings of Halpern have been discussed above. Halpern further teaches that the housing 203 and cover 300 may be made of any suitable material (see ¶ 37+).
Halpern fails to specifically teach the one or more sample containers is a flat sheet of aluminum.
Ingber et al. teaches optics cup with curved bottom, wherein the one or more sample containers is a flat sheet of aluminum (see ¶ 42+).
In view Ingber et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Halpern the one or more sample containers is a flat sheet of aluminum so as to provide a strengthened enclosure for the housing of the kit.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. STEVE PAIK can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2876